DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE SPECIFICATION 
on page 10, line 17 please add the following two paragraphs --

An embodiment of the collapsible stroller as shown in Figures 2 to 4, for example, comprise a front wheel frame 10, a rear wheel frame 20, and a handle frame 30. The collapsible stroller further comprises a hinge joint connected to the handle frame 30, the hinge joint comprising a first hinge axle 41, a second hinge axle 42 spaced apart from the first hinge axle 41 and the front wheel frame 10 and the rear wheel frame 20 for mutual angular displacement relative to each other about the two spaced apart hinge axles 41 and 42. 

The collapsible stroller further comprises a first spur-gear 311 on the handle frame 30, and a second spur-gear 121 on the front wheel frame 10 that meshes with first spur-gear 311, the first spur- gear 311 configured for rotation about one of the hinge axles 42, and the second spur-gear 

Allowable Subject Matter
Claims 1 - 3 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a collapsible stroller, with a hinge joint that includes first and second hinge axles spaced apart from the first hinge axle and the front wheel frame and the rear wheel frame for mutual angular displacement relative to each other about the two spaced apart hinge axles, where a first spur-gear provided on a handle frame
includes a first and second gear portion separated by a guide surface, where the guide surface is received within an aperture defined between a third gear portion and a fourth gear portion of a second spur-gear located on a front wheel frame, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618